             Case 18-34658 Document 336-1 Filed in TXSB on 08/14/19 Page 1 of 2



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    In re:                                                      §             Case No. 18-34658
                                                                §
    HOU-TEX BUILDERS, LLC, et al.,1                             §             Chapter 11
                                                                §
                       DEBTORS.                                 §             Jointly Administered
                                                                §

              DECLARATION OF CHARLES FOSTER IN SUPPORT OF DEBTORS’
             OMNIBUS OBJECTION TO PROOFS OF CLAIM FILED BY CD HOMES
                         [Relates to Claim Nos. 9 in Case No. 18-34658;
                            Claim Nos. 3 in Case No. 18-34659, and
                               Claim No. 5 in Case No. 18-34660]

______________________________________________________________________________

I, Charles Foster, hereby declare under penalty of perjury:

             1.       I am the Manager of each Houtex Builders, LLC; 415 Shadywood, LLC; and 2203

Looscan Lane, LLC (each a “Debtor”).

             2.       In my position as Manager of each of the Debtors, I am generally familiar with the

Debtors’ day-to-day operations, financing arrangements, business affairs, and books and records that

reflect, among other things, the Debtors’ liabilities and the amount thereof owed to its creditors as of

the Petition Date.

             3.       I have read the Debtors’ Omnibus Objection To Proofs of Claim Filed By Anna Williams (the

“Objection”), filed contemporaneously herewith.2

             4.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. I have reviewed the Investor Agreements and records relevant to the Anna


1            The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415 Shadywood, LLC
             (7627).
2
             Capitalized terms used but not defined in this declaration shall have the meaning ascribed to them in the
             Objection.

                                                               1

                                                       EXHIBIT A
       Case 18-34658 Document 336-1 Filed in TXSB on 08/14/19 Page 2 of 2



Williams Claims, and I have determined that the Anna Williams Claim should be disallowed in their

entirety. As such, I believe that the disallowance of the Anna Williams Claims on the terms set forth

in the Objection is appropriate.

       5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set forth

in the foregoing declaration are true and correct to the best of my knowledge, information, and belief.



Dated: August 14, 2019                                   /s/ Charles Foster
                                                       Charles Foster
                                                       Manager of Houtex Builders, LLC;
                                                       415 Shadywood, LLC; and
                                                       2203 Looscan Lane, LLC




                                                  2
